United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-169
Issued: August 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 19, 2009 appellant timely appealed an August 5, 2009 schedule award
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than an eight percent impairment of the right
upper extremity.
FACTUAL HISTORY
On November 7, 2003 appellant, a 49-year-old tractor-trailer operator, sustained an injury
to his right shoulder while closing the cargo door of a trailer. The Office accepted his claim for
retear injury of the right rotator cuff. On October 22, 2007 appellant filed a claim for a schedule
award.
In an October 19, 2007 report, appellant’s treating physician, Dr. Mark A. Bewley, a
Board-certified orthopedic surgeon, diagnosed right shoulder impingement. Examination

revealed pain and weakness in the right shoulder, positive scapular dyskinesia and reduced right
shoulder abduction strength. With moderately increased thoracic kyphosis, appellant’s right
shoulder blade rested more than five centimeters (cm) away from his spine. Without arm
motion, the right scapula was abducted and downwardly rotated more than the left, with his
inferior angle winging off the rib cage. Range of motion measurements were as follows: flexion
-- 144 degrees; extension -- 67 degrees; abduction -- 98 degrees; adduction -- 24 degrees; lateral
rotation -- 74 degrees; and extension rotation -- 97 degrees. Dr. Bewley advised that appellant
had a 16 percent permanent impairment of his right upper extremity (RUE) and that the date of
maximum medical improvement (MMI) was October 19, 2007.
The Office asked a district medical adviser to review the record for a determination as to
the degree of appellant’s RUE impairment. On July 8, 2009 the medical adviser noted that the
only impairment rating of record was the October 19, 2007 report from Dr. Bewley, who opined
that appellant had a 16 percent permanent impairment of his right arm. He recommended that a
second opinion examination be obtained.
The record contains a form report from Dr. Bewley dated July 17, 2009. Dr. Bewley
made a diagnosis-based impairment rating of 16 percent pursuant to the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). Referring to Table 15-5 on page 403, he determined that appellant had a Class 2
impairment of his (RUE) based on a diagnosis of rotator cuff tear. Dr. Bewley identified Grade
A as the appropriate grade, using (-2) as a grade modifier for clinical studies (GMCS) pursuant
to page 411 of the A.M.A., Guides, for a final combined impairment of 16 percent.
The Office again asked the medical adviser to review the record. On July 3, 2009 the
medical adviser referenced appellant’s July 31, 2003 and July 2004 arthroscopic right shoulder
decompression surgeries and concluded that Dr. Bewley’s 16 percent impairment rating was
incorrect. He stated that “range of motion can be used as the most accurate and fairest
impairment in the stand-alone approach for total impairment [of the] RUE.” Referencing Table
15-24 at page 475 of the sixth edition of the A.M.A., Guides, the medical adviser found that
appellant had an eight percent permanent impairment of his right arm, based upon Dr. Bewley’s
range of motion measurements.1 He opined that the date of MMI was October 19, 2007, the date
Dr. Bewley examined appellant.
By decision dated August 5, 2009, the Office granted appellant a schedule award for an
eight percent impairment of the right arm. The award covered a period of 24.96 weeks from
October 19, 2007 through April 10, 2008. The Office found that the weight of medical opinion
was represented by the Office medical adviser, who had properly applied the A.M.A., Guides.2

1

The medical adviser referenced the following range of motion measurements: flexion -- 144 degrees; extension
-- 67 degrees; abduction -- 98 degrees; adduction -- 24 degrees; lateral rotation -- 74 degrees; and extension rotation
-- 97 degrees.
2

The Board notes that appellant submitted additional evidence after the Office issued its August 5, 2009 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20
C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

2

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.3 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.4 Effective May 1, 2009,
schedule awards are determined in accordance with the A.M.A., Guides (6th ed. 2008).5
ANALYSIS
The Board finds that this case is not in posture for decision as to the extent of appellant’s
right arm impairment. Therefore, it will be remanded to the Office for further development.
Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15. Diagnosis-based impairment is the primary method of evaluation for the
upper limb.6 Range of motion is used primarily as a physical examination adjustment factor and
only to determine actual impairment values when a grid permits its use as an option.7 When the
A.M.A., Guides provides more than one method to rate a particular impairment or condition, the
method producing the higher rating should be used.8 In this case, the medical adviser made a
range of motion evaluation, which resulted in an 8 percent impairment rating, rather than the
diagnosis-based rating used by appellant’s treating physician, which resulted in a 16 percent
rating. He did not, however, explain why he used the range of motion analysis, rather than the
diagnosis-based analysis found under the sixth edition of the A.M.A., Guides.
On October 19, 2007 Dr. Bewley noted that appellant had pain and weakness in the right
shoulder, positive scapular dyskinesia and reduced right shoulder abduction strength. With
moderately increased thoracic kyphosis, appellant’s right shoulder blade rested more than five
cm away from his spine. Without arm motion, the right scapula was abducted and downwardly
rotated more than the left, with his inferior angle winging off the rib cage. Range of motion
measurements were as follows: flexion -- 144 degrees; extension -- 67 degrees; abduction -- 98
degrees; adduction -- 24 degrees; lateral rotation -- 74 degrees; and extension rotation -- 97
degrees. Dr. Bewley rated 16 percent permanent impairment of the right arm and that maximum
3

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1) (2006).
4

5 U.S.C.

20 C.F.R. § 10.404 (2009).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Example 1
(January 2010).
6

A.M.A., Guides 432, section 15.2.

7

Id.

8

Id. at 20, Table 2-1.

3

medical improvement had been reached. On July 17, 2009 Dr. Bewley provided a diagnosisbased impairment rating of 16 percent under the sixth edition of the A.M.A., Guides. Referring
to Table 15-5 on page 403, he determined that appellant had a Class 2 impairment of his RUE
based on a diagnosis of rotator cuff tear. He identified Grade A as the appropriate grade, using
(-2) as a GMCS pursuant to page 411 of the A.M.A., Guides, for a final combined impairment of
16 percent.
On July 3, 2009 the medical adviser concluded that Dr. Brewer’s 16 percent impairment
rating was incorrect. He stated range of motion could be used as a stand-alone approach for total
impairment of the RUE. Referencing Table 15-24 at page 475 of the sixth edition of the A.M.A.,
Guides, he opined that appellant had an eight percent permanent impairment of his RUE, based
upon Dr. Brewer’s October 19, 2007 range of motion measurements. The medical adviser,
however, did not provide any explanation as to why the rating by Dr. Brewer under the sixth
edition was deficient or not in conformance with the diagnosis-based protocols.
The Board notes that range of motion may under specific circumstances, be selected as an
alternative approach to rating impairment, in which case it is not combined with the diagnosisbased impairment, but rather stands alone as a rating.9 Rotator cuff injuries are included among
those diagnoses in the grid that may be rated using range of motion.10 The ability to use this
method of evaluation does not, however, eliminate the requirement to use the method producing
the higher rating.11 It was incumbent upon the medical adviser to fully explain why he did not
use the diagnosis-based estimate.
Accordingly, the Board finds that the case is not in posture for decision. The case is
remanded to the Office for further development on the extent of impairment to appellant’s right
arm under the A.M.A., Guides (6th ed. 2008).
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of appellant’s
right arm impairment.

9

Id. at 390, section 15.2(a).

10

Id. at 403, Table 15-5.

11

Id. at 20, Table 2-1.

4

ORDER
IT IS HEREBY ORDERED THAT the August 5, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further action
consistent with this decision.
Issued: August 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

